Citation Nr: 1048238	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a status-
post right Achilles tendon rupture, with surgery, prior to July 
15, 2010, and to an evaluation in excess of 10 percent from July 
15, 2010.  

2.  Entitlement to an initial compensable rating for a status-
post left Achilles tendon rupture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from January 1984 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The claims were remanded by the Board in March 2010 for 
further evidentiary development, and all actions required by the 
remand order have been accomplished.  The claims are ripe for 
appellate review.  


FINDINGS OF FACT

1.  The Veteran's right ankle/Achilles tendon disability is best 
categorized as being productive of moderate limitation of motion, 
with complaints of pain and weakness forwarded by the Veteran, 
throughout both periods of the appeal; there is no functional 
loss associated with the ankle, neurological function is normal, 
and arthritis or bone deformities are not present.  

2.  The Veteran's left ankle/Achilles tendon disability is not 
productive of moderate or marked limitation of motion, with only 
a slightly less than normal loss of motion being noted on 
examination; the Veteran complains of pain in the joint, and 
there is no noted functional impairment, or neurological 
impairment, associated with the ankle or tendon.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, 
for a status-post right Achilles tendon rupture, with surgery, 
prior to July 15, 2010, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270-5274 (2010).  

2.  The criteria for an initial rating in excess of 10 percent 
for a status-post right Achilles tendon rupture, with surgery, 
from July 15, 2010, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270-5274 (2010).  

3.  The criteria for an initial compensable rating for a status-
post left Achilles tendon rupture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270-5274 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).   The Veteran was informed of how VA determines 
disability ratings and establishes effective date of awards for 
service-connected benefits, as required by judicial precedent.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006)

It is pertinent to note that the Veteran is represented by the 
Veterans of Foreign Wars of the United States (VFW), and that 
organization is presumed to have knowledge of what is necessary 
to substantiate a claim for service connection.  Neither the 
Veteran nor his representative has pled prejudicial error with 
respect to the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA examinations which are adequate for rating purposes; 
there is no duty to provide another examination or a medical 
opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45 (2010).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
must consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  

Analysis

The Veteran in this case ruptured both of his Achilles tendons as 
a result of various in-service activities, including Ruck marches 
and a 2003 basketball injury.  He required surgical correction 
for the right tendon, and casting was utilized to treat his left 
lower extremity.  Service connection was awarded for the 
conditions in March 2007, with noncompensable evaluations being 
assigned.  The Veteran posited a timely disagreement with the 
ratings, and asserts that his disabilities are severe enough to 
warrant compensation.  Subsequent to the Veteran's filing of an 
appeal, he was awarded a 10 percent evaluation for his right 
Achilles tendon; however, an effective date of July 15, 2010, was 
assigned.  Thus, with respect to the right tendon, there is a 
"staged rating" in effect, and the Board must address the 
severity of the disability picture prior to July 15, 2010, and 
thereafter.

Right Achilles Tendon/Ankle

As noted above, the Veteran ruptured his right Achilles tendon in 
service, and he required surgical correction for the condition.  
In September 2006, prior to his retirement from service, he was 
given a general VA medical examination to evaluate the severity 
of this condition.  As the Achilles tendon is in the rear foot, 
and moves in connection with the right ankle, the disability was 
assessed with how it affects motion of that joint.  Indeed, the 
Veteran's chief complaint throughout the pendency of his claim is 
that his ankles were affected by pain and weakness due to the 
residuals of disablement in the Achilles tendon.  The specific 
results of the 2006 examination were that the right ankle had 
dorsiflexion to 20 degrees, plantar flexion to 45 degrees, 
inversion to 30 degrees, and eversion to 20 degrees.  

Following the 2006 examination, the Veteran had two subsequent VA 
examinations, occurring in February 2008 and July 2010.  The 
February 2008 examination did not include ankle range of motion 
findings; however, the right tendon was assessed and noted to be 
tight, with a surgical history.  The ankle/tendon did not present 
any limitations on standing or walking, there was no 
constitutional sign of arthritis, and repetitive "rocking" of 
the rear foot did not cause any additional functional limitation.  
The Veteran was able to walk on his heels without any pain.  

As the February 2008 VA examination lacked any assessment of 
range of motion of the ankles, the claim was remanded for a new 
examination considering that aspect of the disability picture.  
In July 2010, the examination was afforded, and the Veteran's 
right dorsiflexion was to 15 degrees, and his plantar flexion was 
to 30 degrees.  No ankylosis was noted, there was no objective 
evidence of pain on motion.  There was some tenderness, no 
arthritis was present, and the neurological examination revealed 
an intact sensation to both sharp and dull touching.  Muscle 
strength was 4/5 for the right tendon/ankle.  Essentially, the 
Veteran was noted to have a status-post surgical repair of the 
right Achilles tendon that was tender at times, and aggravated by 
running/exercise.  

There are no specific rating criteria applicable to disablement 
of the Achilles tendon; however, there are provisions addressing 
both the foot and ankle.  As stated, the Veteran's rear foot 
disability affects motion in his ankle, and it is weakness and 
pain in this joint which best reflects the Veteran's complaints.  
It is noted, that when an unlisted condition is encountered, it 
will be permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected but 
the anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20.  As the Veteran has not 
displayed ankylosis, and as limitation of motion is the principal 
disability displayed on examination (i.e. there is no bone 
deformity/malunion or arthritis), the Board determines that a 
rating consideration of limitation of motion of the ankle is most 
appropriate.  Diagnostic Code 5271 is the regulatory provision 
addressing limitation of motion for the ankle.  The rating 
criteria provides for a 10 percent rating where there is moderate 
limitation of motion of the ankle, and for a maximum 20 percent 
rating for marked limitation of motion of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule does 
not define the terms "moderate," or "marked" as used in this 
diagnostic code.  Instead, adjudicators must evaluate all of the 
evidence and render a decision that is "equitable and just."  
See 38 C.F.R. § 4.6. 

With regard to the first period under appeal, the Board notes 
that there is only one range of motion study with respect to the 
right ankle, and that was done in 2006.  The Board, in remanding 
the claim in March 2010, noted that the lack of ankle range of 
motion findings in 2008 was significantly detrimental to the 
Veteran, as he has maintained complaints of pain in this joint 
throughout the appeal period.  Indeed, the Veteran did not 
specifically allege that his ankle was more severe in 2010 than 
it was in 2008, and it is logical to assume that the only reason 
there was limited objective evidence of an increase in severity 
prior to July 2010 was that the appropriate range of motion tests 
had not occurred.  Thus, the Board does not believe that July 
2010 was the earliest date at which the Veteran's right ankle 
motion was of moderate severity.  He has asserted a weakness in 
his ankle joint prior to that date, and there is no reason to 
assume that the symptoms were not as severe as when the initial 
claim for service connection was filed.  As such, the Board will 
grant a 10 percent evaluation for the period prior to July 15, 
2010, as this most accurately reflects the Veteran's complaints 
and disablement.  

Regarding entitlement to a rating in excess of 10 percent for the 
entire period under appeal, the Board is not satisfied that the 
Veteran's right ankle/Achilles tendon range of motion can be 
described as being "marked" in limitation.  Indeed, the VA 
examination report of 2010 notes that normal dorsiflexion is 20 
degrees, and that normal plantar flexion is 50 degrees.  The most 
severe finding in the record shows the Veteran's limitation of 
dorsiflexion to be just five degrees less than 20 degrees, and 
his plantar flexion is limited to 30 degrees.  The 30 degree 
limitation is somewhat less than normal, and in consideration of 
the pain and weakness associated with the joint, is certainly 
productive of a moderate disability.  The evidence does not 
suggest a "marked" limitation, as the Veteran can walk on his 
heels without pain, and there is no functional loss associated 
with the lower range of motion.  

Regarding the DeLuca factors, the Board notes that the Veteran 
did not exhibit functional loss, lack of endurance, weakness, or 
fatigability upon repetitive motion.  The Veteran complains of 
weakness, and pain is present; however, these limitations were 
fully considered in the range of motion exercises conducted in 
the 2006 and 2010 examinations, and are thus fully contemplated 
in the assigned 10 percent rating for the right ankle.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

As such, although there is clearly limitation in the right ankle, 
the Board must conclude that the criteria for a higher initial 
disability evaluation for the right Achilles tendon/ankle have 
not been met.  

Left Achilles Tendon/Ankle

The Veteran's service-connected left Achilles tendon was not 
surgically corrected after the in-service injuries, and was 
treated adequately with casting by in-service medical personnel.  

The findings with respect to the right ankle/tendon are 
relatively similar with the findings for the left, with the key 
difference being range of motion noted in July 2010.  Indeed, the 
VA examiner's findings in 2006 were identical for both ankles, 
and a rating was assigned using Code 5271, as the left and right 
Achilles tendon disabilities were both principally manifested by 
pain on motion.  See 38 C.F.R. § 4.20.  In the February 2008 
examination, no range of motion studies were conducted, and the 
same notations were made regarding other limitations of the left 
ankle as what is noted above with respect to the right.  That is, 
the ankle was found to be tight; however, there were no 
limitations on standing or walking, and repetitive "rocking" of 
the foot did not decrease foot function.  Additionally, the 
Veteran could walk on his heels without complaint, and the ankle 
did not interfere with the performance of daily activities.  

In July 2010, left ankle dorsiflexion was completely normal (to 
20 degrees), and plantar flexion was 45 degrees (only five 
degrees less than normal).  No objective evidence of pain on 
repetitive motion was noted, and no ankylosis, bony deformity, or 
arthritis was present.  Neurologically, there were no 
abnormalities.  

The Veteran's primary argument with regard to the severity of the 
left ankle is that it is painful, and that there is weakness.  
Objectively, there is very little limitation of motion, and there 
has been no functional impairment assessed with the condition.  
Applying the criteria set forth in Code 5271 is a manner that is 
"equitable and just," the Board must come to the conclusion 
that the disability associated with the left ankle is only slight 
in degree, and that it does not meet the threshold of 
"moderate" required for entitlement to a compensable 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
range of motion of the left ankle is almost normal, and the 
dorsiflexion findings are within normal limits with pain not 
noted to be a limiting factor.  

Regarding the DeLuca factors, the Board notes that the Veteran 
did not exhibit functional loss, lack of endurance, weakness, or 
fatigability upon repetitive motion.  The Veteran complains of 
weakness, and pain is present; however, these limitations were 
fully considered in the range of motion exercises conducted in 
the 2006 and 2010 examinations, and are thus fully contemplated 
in the assigned noncompensable rating for the left ankle.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Given this, and given that there is no interference in daily 
activities, the Board cannot conclude that the limitation of 
motion of the left ankle/Achilles tendon is so severe as to 
warrant a compensable evaluation.  Thus, the claim for a higher 
initial rating must be denied.   

Extraschedular and Jurisprudential Considerations

The severity of the Veteran's bilateral ankle/Achilles tendon 
disabilities are fully contemplated in the schedular criteria, 
which consider the limitation of motion associated with the 
conditions as well as any pain associated with movement.  There 
is nothing to suggest that the conditions present such a unique 
disability picture as to be taken outside of the norm of what is 
established in the rating schedule.  As such, there is no need 
for a remand for a referral to the Director of VA's Compensation 
and Pension Service for extraschedular consideration.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

Conclusion

In conclusion, the Veteran's claims for a rating in excess of 10 
percent for the right ankle/Achilles tendon (for both periods 
under appeal), and for a compensable evaluation for the left 
ankle/Achilles tendon, must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against the Veteran's 
claims. 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a 10 percent initial disability evaluation, but no 
higher, for a status-post right Achilles tendon rupture, with 
surgery, for the period prior to July 15, 2010, is granted, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for a 
status-post right Achilles tendon rupture, with surgery, from 
July 15, 2010, is denied.  

Entitlement to an initial compensable rating for a status-post 
left Achilles tendon rupture is denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


